Citation Nr: 0108897	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected sprain, neck and back.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals, fracture, scapula, glenoid, 
left, with secondary tendonitis, supra-spinatus.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected fracture, distal right radius (major 
extremity).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to June 1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in February 1997, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  The 
appeal was last before the Board in November 1999, at which 
time, relative to each issue listed on the title page, it was 
remanded for further development.  Following completion of 
the requested development, the RO, in a Supplemental 
Statement of the Case (SSOC) mailed to the veteran in May 
2000, continued to deny each issue on appeal. 

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
sprain, neck and back, include "slight facet joint disease" 
and bilateral foraminal narrowing of "mild" severity, 
relative to the lumbar and cervical spinal segments, 
respectively; no more than "severe" intervertebral disc 
disease is shown.

2.  Current manifestations of the veteran's service-connected 
residuals, fracture, scapula, glenoid, left, with secondary 
tendonitis, supra-spinatus, include muscle strength in the 
left shoulder which is full, without evidence of swelling or 
muscle loss; overall disability complex disablement is not 
more than moderately severe.

3.  Current manifestations of the veteran's service-connected 
fracture, distal right radius (major extremity), include an 
ability to dorsiflex the wrist to at least 60 degrees, with 
an ability to palmar flex to 45 degrees; favorable ankylosis 
of the wrist is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected sprain, neck and back, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5293 (2000).

2.  The criteria for a rating in excess of 20 percent for 
residuals, fracture, scapula, glenoid, left, with secondary 
tendonitis, supra-spinatus, have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5304 
(2000).

3.  The criteria for rating in excess of 10 percent for 
fracture, distal right radius (major extremity), have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 State. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of the claims on appeal has been met.  In this regard, the 
veteran has, relative to each disability for which 
entitlement to an increased rating is asserted, been examined 
by VA on one or more occasions.  Further, all indicated 
treatment records have been obtained.  Finally, in the above-
cited SSOC, the veteran was given notice with respect to the 
information and/or medical evidence necessary to substantiate 
each aspect of the appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for service-connected sprain, 
neck and back, for which the RO has assigned a 40 percent 
rating under Diagnostic Code 5293 of the Rating Schedule; for 
residuals, fracture, scapula, glenoid, left, with secondary 
tendonitis, supra-spinatus, rated 20 percent disabling under 
Diagnostic Code 5304; and for fracture, distal right radius 
(major extremity), rated 10 percent disabling under 
Diagnostic Code 5215.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to any of these disabilities.


I.  Service-connected Sprain, Neck and Back

Pursuant to the provisions of Diagnostic Code 5293, a 40 
percent rating is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief; a 
60 percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.

The veteran asserts that he experiences "constant" pain 
involving his back and neck, elaborating that he is on 
occasion obliged to recline on the floor in order "to ease 
the" discomfort.  He adds that he experiences "sharp pain" if 
he attempts to lift certain things.  In this regard, when he 
was examined by VA in July 1997, the veteran indicated that 
he had experienced "severe pain" in his low back and neck 
since service.  Related physical examination was not 
accomplished.  The findings on X-ray examination of the 
veteran's lumbar spine included "slight facet joint disease".  
The findings on X-ray examination of the veteran's cervical 
spine included bilateral foraminal narrowing of "mild" 
severity; the impression was spondylosis.  

When the veteran was examined by VA in October 1997, findings 
on physical examination of his cervical spine included "a 
minimal degree of spasm and tenderness" involving the 
paracervical muscles, bilaterally.  The veteran complained of 
pain involving his entire cervical spine.  He exhibited an 
ability to flex and extend his cervical spinal segment to 45 
and 20 degrees, respectively.  The veteran complained of 
experiencing pain on all cervical excursions.  Relative to 
the veteran's lumbar spinal segment, he complained that his 
low back pain radiated into his left lower extremity.  On 
physical examination of his lumbar spine, he exhibited an 
ability to flex and extend his lumbar spinal segment to 50 
and 30 degrees, respectively.  The pertinent examination 
diagnosis implicated chronic strain of the cervical and 
lumbosacral spinal segments.  

A report pertaining to an X-ray examination of the veteran's 
lumbar spine performed under non-VA auspices in April 1998 
reflects findings including "mild" disc space narrowing.  A 
report pertaining to a CT scan of the veteran's lumbar spine 
performed under non-VA auspices in April 1998 reflects an 
impression of central disc herniation at L4-5.

Most recently, when the veteran was examined by VA in January 
2000, he indicated that pain and limitation of motion 
involving his lumbar and cervical spinal segments had been 
"progressively worse[ning]".  On physical examination of the 
veteran's cervical spine, he exhibited an ability to flex and 
extend such spinal segment to 45 and 30 degrees, 
respectively.  He complained of experiencing pain on these 
excursions which was, however, noted by the VA examiner to be 
"subjective", inasmuch as it was not substantiated by organic 
physical findings.  There was no evidence of spasm in the 
paracervical muscles.  Relative to his lumbar spinal segment, 
the veteran complained of experiencing low back pain which 
radiated into his left lower extremity.  On physical 
examination of his lumbar spine, he exhibited an ability to 
flex and extend his lumbar spinal segment to 60 and 30 
degrees, respectively.  The pertinent examination diagnoses 
were cervical spondylosis and, relative to the lumbar spinal 
segment, degenerative disc disease.

In considering the veteran's claim for a rating in excess of 
40 percent for service-connected sprain, neck and back, the 
Board has no reason to dispute his above-cited assertions 
relative to experiencing "constant" pain involving his back 
and neck, of such severity that he is on occasion obliged to 
recline on the floor in order "to ease the" discomfort, as 
well as "sharp pain" if he attempts to lift certain things.  
Despite the foregoing, however, the Board is of the opinion, 
owing to the reasoning advanced hereinbelow, that a 
disability rating in excess of 40 percent for service-
connected sprain, neck and back is not in order.  In reaching 
such conclusion, the Board would emphasize that, while a 60 
percent rating is warranted for intervertebral disc disease 
of "pronounced" severity (as manifested by persistent 
symptoms compatible with factors including sciatic neuropathy 
and demonstrable muscle spasm), the findings on X-ray 
examination by VA of the veteran's lumbar spine in July 1997 
included only "slight facet joint disease (italics added)"and 
the findings on contemporaneous X-ray examination of the 
veteran's cervical spine included bilateral foraminal 
narrowing of only "mild (italics added)" severity.  The 
latter radiographic findings are suggestive of intervertebral 
disc syndrome which is, at most, of "severe" disablement, 
equating with a 40 percent rating, as is currently assigned.  
In addition, there was no indication of spasm involving the 
veteran's lumbar musculature on any above-cited occasion when 
he was examined by VA and there was no evidence of spasm in 
the paracervical musculature on the January 2000 VA 
examination (versus only "a minimal degree of spasm and 
tenderness" involving the paracervical muscles on the October 
1997 VA examination).  Finally, the greatest loss of motion 
shown on any VA examination relative to the lumbar and 
cervical spinal segments, i.e., lumbar flexion limited to 50 
degrees on the October 1997 VA examination and cervical 
flexion limited to 45 degrees on two of the above-cited VA 
examinations equates, in each instance, with no more than 
moderate limitation of motion.  Motion characterized by 
restriction to such degree is representative of disablement 
warranting only a 20 percent rating for the cervical spinal 
segment (under Code 5290) as well as the lumbar spine (under 
Code 5292).  In view of the foregoing observations, then, and 
because intervertebral disc syndrome of the requisite 
"pronounced" severity (necessary for a 60 percent rating) is 
not shown, the Board is persuaded that the preponderance of 
the evidence is against a rating in excess of 40 percent for 
service-connected sprain, neck and back.  Finally, the Board 
is of the view that separate ratings for disablement 
referable to the veteran's lumbar and cervical spinal 
segments, at least insofar as based on related limitation of 
motion (as addressed above), would not, in view of the 
combined rating principles of 38 C.F.R. § 4.25 (2000), be 
advantageous to the veteran.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's lumbar and cervical spinal 
segments, including general functional loss, weakened 
movement and excess fatigability.  The Board has also been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board finds it noteworthy that, at 
least with respect to cervical motion-related pain, the 
January 2000 VA examiner noted that the veteran's complaints 
relative to experiencing the same were wholly "subjective".  
In addition, while the veteran, in the course of the same 
examination, was noted to experience (relative to disablement 
including that traceable to his spine) both weakness and 
fatigability, the same were, in each instance, noted to be of 
only "moderate degree".  The foregoing considerations, in the 
Board's view, militate persuasively against the existence of 
sufficient pertinent disablement as to warrant the assignment 
of a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  The Board has, finally, also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's lumbar and 
cervical spinal segments, more closely approximate those 
required for a 60 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5293.


II.  Fracture, Scapula, Glenoid, Left, With Secondary 
Tendonitis, Supra-spinatus

Pursuant to Diagnostic Code 5304, at all times within the 
duration pertinent to the appeal, a 20 percent rating is 
warranted for either "moderately severe" or "severe" 
overall disability, relative to the shoulder and non-dominant 
(the veteran is right-handed) upper extremity, involving 
Muscle Group IV.  In accordance with the provisions of 
Diagnostic Code 5303, a 30 percent rating is assignable for 
"severe" overall disability, relative to the shoulder and 
non-dominant upper extremity, involving Muscle Group III.

The record reflects that the veteran's service-connected 
fracture residuals, scapula, glenoid, left, with secondary 
tendinitis, supra-spinatus, was initially an aspect of 
automobile accident-incurred disablement (including a 
fracture involving the right radius) for which service 
connection was established in 1943.  A 10 percent rating for 
such disability was awarded in accordance with Diagnostic 
Codes 5099-5203 in 1964.  In 1971, an increased rating, to 20 
percent, was assigned pursuant to the provisions of 
Diagnostic Code 5304.  Such rating has been continuously in 
effect thereafter, and is thus a protected rating in 
accordance with 38 U.S.C.A. § 110 (West 1991).  

The veteran asserts that he experiences pain in his left 
shoulder when he lifts heavy objects, such as a chair.  He 
also indicates that he has pain in such shoulder during the 
evening when he is in bed.  In this regard, in a September 
1996 statement from John C. Newman, M.D., the physician 
indicated that the veteran's left shoulder, which had been 
"injured" in a vehicle mishap fifty years earlier, was "now 
beginning to give him progressive soreness and pain."  The 
veteran was prescribed anti-inflammatories.  

When the veteran was examined by VA in February 1997, he 
related that he had, in the then recent past, received 
physical therapy and been given Cortisone in response to 
problems involving his left shoulder.  On physical 
examination, the veteran was noted to have "diffuse 
tenderness over the entire glenohumeral joint"; there was no 
swelling.  The veteran exhibited an ability to abduct his 
left upper extremity to 110 degrees; a "moderate degree of 
pain" was present on such excursion.  Strength in the 
veteran's left shoulder musculature was "4/5".  The diagnoses 
implicated fracture-related pain in the left shoulder, as 
well as "[b]ursitis or tendonitis".  

When he was examined by VA in July 1997, the veteran 
indicated that he experienced apparently persistent pain in 
his left shoulder which was "worse at night".  On physical 
examination, the veteran's left shoulder was noted to be 
"diffusely subjectively tender".  The veteran exhibited an 
ability to abduct his left upper extremity to 100 degrees; a 
"moderate degree of pain" was present on such excursion.  
Strength in the veteran's left shoulder musculature was 
"5/5".  The pertinent diagnosis implicated joint arthralgia.  

Most recently, when he was examined by VA in January 2000, 
the veteran indicated that he experienced (as recorded by the 
examiner) "continuous severe pain" in his left shoulder.  On 
physical examination, the veteran's left shoulder was noted 
to be "subjectively diffusely tender", without evidence of 
swelling.  The veteran exhibited an ability to abduct his 
left upper extremity to 100 degrees.  Strength in the 
veteran's left shoulder musculature was "5/5".  The pertinent 
diagnoses implicated residuals of previous trauma as well as 
"[b]ursitis or tendonitis". 

In considering the veteran's claim of entitlement to a rating 
in excess of 20 percent for residuals, fracture, scapula, 
glenoid, left, with secondary tendonitis, supra-spinatus, the 
Board does not question his veracity relative to his 
assertion that he experiences severe, persistent pain in his 
left shoulder which is apparently exacerbated by lifting 
heavy objects.  Notwithstanding the foregoing consideration, 
however, the Board is of the opinion, in light of the 
reasoning advanced hereinbelow, that his presently assigned 
pertinent 20 percent disability rating is fully appropriate.  
In this regard, the Board observes that there is no 
indication of muscle loss involving the veteran's left 
shoulder and strength in such joint musculature was, on the 
most recent VA examination, noted to be full (i.e., "5/5").  
The latter finding, indeed, is singularly representative of 
pertinent disablement, in accordance with the pertinent 
aspect of 38 C.F.R. § 4.56(3) (2000), which is not even 
commensurate with moderately severe (at least under 
Diagnostic Code 5304) disablement, as is, in any event, 
merely representative of impairment warranting a 20 percent 
rating.  In addition, the veteran, on each above-addressed 
occasion on which he has been examined by VA, was able to 
abduct his left upper extremity to a point above the shoulder 
plane, which consideration defeats any notion of awarding a 
rating in excess of 20 percent in accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5201 (2000).  
Given the foregoing observations, then, and in the absence of 
any evidence which is even probative of the requisite 
"severe" overall disability necessary for a 30 percent rating 
(pursuant to the provisions of Diagnostic Code 5303), the 
Board is of the opinion that, even with consideration of the 
above-stated provisions of 38 C.F.R. § 4.7, the preponderance 
of the evidence is against a rating in excess of 20 percent 
for residuals, fracture, scapula, glenoid, left, with 
secondary tendonitis, supra-spinatus.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's left shoulder, including 
swelling, atrophy and excess fatigability.  The Board has 
also been attentive for indication of loss of functional 
ability, within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca, supra.  However, the 
Board finds it noteworthy that there was no evidence of 
swelling on either the February 1997 or January 2000 VA 
examinations.  Further, while the veteran experienced pain 
when abducting his left upper extremity on the July 1997 VA 
examination, the same was merely "moderate" in severity.  
Finally, the record, in its entirety, is negative for any 
indication of atrophy involving the veteran's left shoulder 
musculature.  The foregoing considerations, in the Board's 
view, militate persuasively against the existence of 
sufficient pertinent disablement as to warrant the assignment 
of a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5304.


III.  Fracture, Distal Right Radius (Major Extremity)

Pursuant to Diagnostic Code 5215, relative to the wrist of 
either upper extremity, a 10 percent rating is warranted, 
based on limitation of motion, when an ability to dorsiflex 
to less than 15 degrees exists, or when palmar flexion is 
limited to being in line with the forearm.  In accordance 
with the provisions of Diagnostic Code 5214, a 30 percent 
rating is assignable if the wrist is locked in favorable 
ankylosis, i.e., in 20 to 30 degrees' dorsiflexion.

The veteran asserts that he experiences "sharp pain" in his 
right wrist on occasion when he attempts to lift or grab 
"some object[s]".  In this regard, when the veteran was 
examined by VA in July 1997, he elaborated that he 
experienced pain in his right wrist ("forearm") if he lifted 
"anything heavy."  On physical examination, the veteran 
exhibited an ability to dorsiflex his right wrist to 60 
degrees; palmar flexion was demonstrated to 45 degrees, 
"lacking 45 degrees".  Strength in these movements was noted 
to be 5/5.  The pertinent examination diagnosis implicated 
fracture-related arthralgia involving the right wrist.  

When the veteran was examined by VA in January 2000, the 
veteran indicated that he experienced (as recorded by the 
examiner) "continuous severe pain" in his right wrist.  On 
physical examination, the veteran's right wrist was noted to 
be "subjectively diffusely tender", without evidence of soft 
tissue swelling.  The veteran exhibited an ability to 
dorsiflex his right wrist to 70 degrees; palmar flexion was 
demonstrated to 80 degrees.  

In considering the veteran's claim of entitlement to a rating 
in excess of 10 percent for fracture, distal right radius 
(major extremity), the Board has no reason to dispute his 
above-addressed assertion relative to experiencing heightened 
pain on lifting heavy items.  Notwithstanding the foregoing 
consideration, however, the Board is of the opinion, in light 
of the reasoning advanced hereinbelow, that his presently 
assigned pertinent 10 percent disability rating is fully 
appropriate.  In this regard, the Board observes that, on 
each above-addressed occasion on which he was examined by VA, 
the veteran exhibited an ability to dorsiflex his right wrist 
to a point well beyond 15 degrees.  Indeed, the 70 degree 
parameter to which the veteran dorsiflexed his right wrist on 
the January 2000 examination is representative of motion in 
such excursion which is unrestricted.  See 38 C.F.R. § 4.71, 
Plate I (2000).  In addition, the 45 degrees to which plantar 
flexion was limited on the July 1997 examination (versus 80 
degrees on the latter VA examination) is still representative 
of motion in such excursion which is well beyond being 
limited to in line with the forearm.  See id.  The veteran's 
demonstrated ability to dorsiflex his right wrist (i.e., to 
at least 60 degrees), finally, precludes any notion that the 
wrist is locked in such favorable ankylosis as is necessary 
for an award of a 30 percent disability rating under the 
provisions of Diagnostic Code 5214 (authorizing a 30 percent 
rating if the wrist is locked in favorable ankylosis, i.e., 
in 20 to 30 degrees' dorsiflexion).  In light of the 
foregoing observations, then, the Board is of the opinion 
that, even with consideration of the above-stated provisions 
of 38 C.F.R. § 4.7, the preponderance of the evidence is 
against a rating in excess of 10 percent for fracture, distal 
right radius (major extremity).

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's right wrist, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca, supra.  However, while the January 2000 VA 
examiner indicated that the veteran experienced weakness and 
fatigability in involving joints including his right wrist, 
the same was stated to be of only "moderate degree" of 
severity.  Further, as noted above, the 70 degree parameter 
to which the veteran dorsiflexed his right wrist on the 
January 2000 examination is representative of motion in such 
excursion which is (even if accompanied by pain) 
unrestricted.  The foregoing considerations, in the Board's 
view, militate persuasively against the existence of 
sufficient pertinent disablement as to warrant the assignment 
of a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5215.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently retired) has not asserted or offered any 
objective evidence that the disablement occasioned by any of 
his above-addressed disabilities at all interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Frequent hospitalization for the disability or 
disabilities at issue has not been shown.  Therefore, an 
exceptional or unusual disability picture (i.e., one where 
the veteran's currently assigned pertinent rating is found to 
be inadequate) is not presented.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.   


ORDER

A rating in excess of 40 percent for service-connected 
sprain, neck and back, is denied.

A rating in excess of 20 percent for residuals, fracture, 
scapula, glenoid, left, with secondary tendonitis, supra-
spinatus, is denied.

A rating in excess of 10 percent for fracture, distal right 
radius (major extremity), is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

